Exhibit 10.2

 

     Regeneron Pharmaceuticals, Inc.    ID: [            ] Notice of Grant of
Stock Options    777 Old Saw Mill River Road and Option Agreement for Time
Vesting    Tarrytown, New York 10591

Option Awards

 

 

[OPTIONEE NAME]

   Option Number:    [            ] [OPTIONEE ADDRESS    Plan:    [            ]
   ID    [            ]

 

 

Effective <date> (the “Grant Date”) you have been granted an Incentive Stock
Option to buy [            ] shares of Regeneron Pharmaceuticals, Inc. (the
“Company”) stock at $[            ] per share.

The total option price of the shares granted is $[            ].

Shares in each period will become fully vested on the date shown.

 

Shares

   Vest Type      Full Vest     Expiration Date  

**

     On Vest Date        [    /    /     ]**     [10 years from Grant Date ]

**

     On Vest Date        [    /    /     ]**     [10 years from Grant Date ]

**

     On Vest Date        [    /    /     ]**     [10 years from Grant Date ]

**

     On Vest Date        [    /    /     ]**     [10 years from Grant Date ]

The Incentive Stock Option expires on [            ]*** (the “Expiration Date”).

 

 

You and the Company agree that these options are granted under and governed by
the terms and conditions of the Regeneron Pharmaceuticals, Inc. 2014 Long Term
Incentive Plan, as amended from time to time, and the enclosed Option Agreement,
both of which are attached and made a part of this document.

 

 

 

** Options for executive officers will vest in approximately equal annual 25%
installments. Full Vest Dates will occur on the first, second, third and fourth
anniversaries of the Grant Date.

*** Date to be 10 years from the Grant Date.



--------------------------------------------------------------------------------

REGENERON PHARMACEUTICALS, INC.

Incentive Stock Option

OPTION AGREEMENT PURSUANT TO THE REGENERON PHARMACEUTICALS, INC.

2014 LONG-TERM INCENTIVE PLAN

THIS AGREEMENT (this “Agreement”), made as of the date of the Notice of Grant of
Stock Options, by and between Regeneron Pharmaceuticals, Inc., a New York
corporation (the “Company”), and the employee named on the Notice of Grant of
Stock Options (the “Grantee”). Any capitalized term used but not defined in this
Agreement shall have the meaning given to such term in the Plan (as defined
below).

WHEREAS, the Grantee is an employee of the Company (or a Subsidiary of the
Company) and the Company desires to afford the Grantee the opportunity to
acquire or enlarge the Grantee’s stock ownership in the Company so that the
Grantee may have a direct proprietary interest in the Company’s success; and

WHEREAS, the Committee administering the Regeneron Pharmaceuticals, Inc. 2014
Long-Term Incentive Plan (as amended from time to time, the “Plan”) has granted
(as of the effective date of grant specified in the Notice of Grant of Stock
Options) to the Grantee a Stock Option to purchase the number of shares of the
Company’s common stock, $0.001 par value per share (the “Common Stock”), as set
forth in the Notice of Grant of Stock Options.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

1. Grant of Award. Pursuant to Section 7 of the Plan, the Company grants to the
Grantee, subject to the terms and conditions of the Plan and subject further to
the terms and conditions set forth herein, the option (the “Option”) to purchase
from the Company all or any part of an aggregate of shares of Common Stock at
the purchase price per share as shown on the Notice of Grant of Stock Options.
The Option is intended to be an Incentive Stock Option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). Notwithstanding the
foregoing, the Option will not qualify as an Incentive Stock Option, among other
events, (i) if the Grantee disposes of the Common Stock acquired pursuant to the
Option at any time during the two year period following the date of this
Agreement or the one year period following the date on which the Option is
exercised, or (ii) if the Grantee is not employed by the Company or a subsidiary
of the Company within the meaning of Section 424 of the Code (a “Subsidiary”) at
all times during the period beginning on the date of this Agreement and ending
on the day three months before the date of exercise of the Option, or (iii) to
the extent the aggregate fair market value (determined as of the time the Option
is granted) of the stock subject to Incentive Stock Options which become
exercisable for the first time in any calendar year exceeds $100,000. To the
extent that the Option does not qualify as an Incentive Stock Option, it shall
constitute a separate Non-Qualified Stock Option.

2. Vesting. (a) The Option is exercisable in installments as provided on the
Notice of Grant of Stock Options. To the extent that the Option has become
exercisable with respect to the number of shares of Common Stock as provided on
the Notice of Grant of Stock Options and subject to the terms and conditions of
the Plan, including without limitation, Sections 7(c)(1) (if applicable) and
7(c)(2) of the Plan, the Option may thereafter be exercised by the Grantee, in
whole or in part, at any time or from time to time prior to the expiration of
the Option in accordance with the requirements set forth in Section 7(c)(3) of
the Plan, including, without limitation, the filing of such written form of
exercise notice as may be provided by the Company, and in accordance with
applicable tax and other laws. The Company shall have the right to require the
Grantee in connection with the exercise of the Option to remit to the Company in
cash an amount sufficient to satisfy any federal, state and local withholding
tax requirements related thereto.

(b) The Notice of Grant of Stock Options indicates each date upon which the
Grantee shall be entitled to exercise the Option with respect to the number of
shares of Common Stock granted as indicated provided that the Grantee has not
incurred a termination of employment or service with the Company and all
Subsidiaries (the Company and all Subsidiaries shall be referred to herein,
collectively, as the “Employer,” and no termination of employment or service
shall be deemed to take place unless the Grantee is no longer employed by or
providing service to the Employer) prior to such date. There shall be no
proportionate or partial vesting in the periods between the Full Vest Dates
specified in the Notice of Grant of Stock Options and all vesting shall occur
only on such Full Vest Dates. Except as otherwise provided in the Notice of
Grant of Stock Options or any employment agreement, consulting agreement, change
in control agreement or similar agreement in effect between the Employer and the
Grantee on the date of grant specified in the Notice of Grant of Stock Options,
or as may be otherwise determined by the Committee in accordance with
Section 7(e) of the Plan, no vesting shall occur after such date as the Grantee
ceases to be employed by or provide services to the Employer and the entire
unvested portion of the Option shall be forfeited at such time.



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein (except the following sentence) or in the
Notice of Grant of Stock Options to the contrary, the Option shall be fully
vested on the date of termination of the Grantee’s employment with the Employer
if the Grantee’s employment with the Employer is terminated on or within two
years after the occurrence of a Change in Control by the Employer (other than
for Cause) or by the Grantee for Good Reason. Except as otherwise provided in
any employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Employer and the Grantee on the date of
grant specified in the Notice of Grant of Stock Options, if the application of
the provision in the foregoing sentence, similar provisions in other stock
option or restricted stock grants, and other payments and benefits payable to
the Grantee upon termination of employment with the Employer (collectively, the
“Company Payments”) would result in the Grantee being subject to the excise tax
payable under Section 4999 of the Code (the “Excise Tax”), the amount of any
Company Payments shall be automatically reduced to an amount one dollar less
than an amount that would subject the Grantee to the Excise Tax; provided,
however, that the reduction shall occur only if the reduced Company Payments
received by the Grantee (after taking into account further reductions for
applicable federal, state and local income, social security and other taxes)
would be greater than the unreduced Company Payments to be received by the
Grantee minus (i) the Excise Tax payable with respect to such Company Payments
and (ii) all applicable federal, state and local income, social security and
other taxes on such Company Payments. If the Company Payments are to be reduced
in accordance with the foregoing, the Company Payments shall be reduced as
mutually agreed between the Employer and the Grantee or, in the event the
parties cannot agree, in the following order: (1) acceleration of vesting of any
option where the exercise price exceeds the fair market value of the underlying
shares at the time the acceleration would otherwise occur; (2) any lump sum
severance based on a multiple of base salary or bonus; (3) any other cash
amounts payable to the Grantee; (4) any benefits valued as parachute payments;
and (5) acceleration of vesting of any equity not covered by (1) above.

3. Option Term. (a) Except as otherwise provided in the next sentence or in the
Plan, the Option shall expire on the tenth anniversary of the grant of the
Option as shown on the Notice of Grant of Stock Options. In the event of
termination of employment or service with the Employer, except as set forth in
any employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Employer and the Grantee on the date
specified in the Notice of Grant of Stock Options, or as may be otherwise
determined by the Committee in accordance with Section 7(e) of the Plan, the
vested portion of the Option shall expire on the earlier of (i) the tenth
anniversary of this grant, or (ii) (A) subject to (E) below, three months after
such termination if such termination is for any reason other than death,
retirement (as defined in the Company’s employee handbook as in effect on the
date hereof), or long-term disability, (B) the tenth anniversary of this grant
if such termination is due to the Grantee’s retirement (as defined in the
Company’s employee handbook as in effect on the date hereof), (C) one year after
the termination if such termination is due to the Grantee’s death or long-term
disability, (D) the occurrence of the Cause event if such termination is for
Cause or Cause existed at the time of such termination (whether then known or
later discovered), or (E) one year after such termination if such termination is
at any time within two years after the occurrence of a Change in Control and is
by the Employer without Cause or by the Grantee for Good Reason.

(b) For purposes of this Agreement, “Cause” shall mean (i) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company and the Grantee on
the date of grant specified in the Notice of Grant of Stock Options (or where
there is such an agreement but it does not define “cause” (or words of like
import)) (A) the willful and continued failure by the Grantee substantially to
perform his or her duties and obligations to the Employer, including without
limitation, repeated refusal to follow the reasonable directions of the
Employer, violation of the Employer’s Code of Business Conduct and Ethics,
knowing violation of law in the course of performance of the duties of the
Grantee’s employment with the Employer, repeated absences from work without a
reasonable excuse, and intoxication with alcohol or illegal drugs while on the
Employer’s premises during regular business hours (other than any such failure
resulting from his or her incapacity due to physical or mental illness);
(B) fraud or material dishonesty against the Employer; or (C) a conviction or
plea of guilty or nolo contendere to a felony or a crime involving material
dishonesty; or (ii) in the case where there is an employment agreement,
consulting agreement, change in control agreement or similar agreement in effect
between the Employer and the Grantee on the date of grant specified in the
Notice of Grant of Stock Options that defines “cause” (or words of like import),
as defined under such agreement. For purposes of this Section 3(b), no act, or
failure to act, on a Grantee’s part shall be considered “willful” unless done,
or omitted to be done, by the Grantee in bad faith and without reasonable belief
that his or her action or omission was in the best interest of the Employer. Any
determination of Cause made prior to a Change in Control shall be made by the
Committee in its sole discretion.

(c) For purposes of this Agreement, “Good Reason” shall mean (i) in the case
where there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Employer and the Grantee on
the date of grant specified in the Notice of Grant of Stock Options (or where
there is such an agreement but it does not define “good reason” (or words of
like import)) a termination of employment by the Grantee within one hundred and
twenty (120) days after the occurrence of one of the following events after the
occurrence of a Change in Control unless such events are fully corrected in all
material respects by the Employer within thirty (30) days following written
notification by the Grantee to the Employer that Grantee intends to terminate
his employment hereunder for one of the reasons set forth below: (A) (1) any
material diminution in the Grantee’s duties and responsibilities from those
which existed immediately prior to a Change in



--------------------------------------------------------------------------------

Control (except in each case in connection with the termination of the Grantee’s
employment for Cause or as a result of the Grantee’s death, or temporarily as a
result of the Grantee’s illness or other absence), or (2) the assignment to the
Grantee of duties and responsibilities materially inconsistent with the position
held by the Grantee; (B) any material breach by the Employer of any material
provision of any written agreement with the Grantee or failure to timely pay any
compensation obligation to the Grantee; (C) a reduction in the Grantee’s annual
base salary or target bonus opportunity (if any) from that which existed
immediately prior to a Change in Control; or (D) if the Grantee is based at the
Employer’s principal executive office, any relocation therefrom or, in any
event, a relocation of the Grantee’s primary office of more than fifty
(50) miles from the location immediately prior to a Change in Control; or
(ii) in the case where there is an employment agreement, consulting agreement,
change in control agreement or similar agreement in effect between the Employer
and the Grantee on the date of grant specified in the Notice of Grant of Stock
Options that defines “good reason” (or words of like import), as defined under
such agreement.

4. Restrictions on Transfer of Option. The Option granted hereby shall not be
transferable other than by will or by the laws of descent and distribution.
During the lifetime of the Grantee, this Option shall be exercisable only by the
Grantee. In addition, except as otherwise provided in this Agreement, the Option
shall not be assigned, negotiated, pledged or hypothecated in any way (whether
by operation of law or otherwise), and the Option shall not be subject to
execution, attachment or similar process. Upon any other attempt to transfer,
assign, negotiate, pledge or hypothecate the Option, or in the event of any levy
upon the option by reason of any execution, attachment, or similar process
contrary to the provisions hereof, the Option shall immediately become null and
void. Notwithstanding the foregoing provisions of this Section 4, subject to the
approval of the Committee in its sole and absolute discretion and to any
conditions that the Committee may prescribe, the Grantee may, upon providing
written notice to the Company, elect to transfer the Option to members of his or
her immediate family, including, but not limited to, children, grandchildren and
spouse or to trusts for the benefit of such immediate family members or to
partnerships in which such family members are the only partners; provided,
however, that no such transfer may be made in exchange for consideration.

5. Rights of a Shareholder. The Grantee shall have no rights as a shareholder
with respect to any shares of Common Stock subject to this Option prior to the
date of issuance to the Grantee of a certificate or certificates or book-entry
registration or registrations for such shares. Except as provided in
Section 3(c) of the Plan, no adjustment shall be made for dividends in cash or
other property, distributions, or other rights with respect to such shares for
which the record date is prior to the date upon which the Grantee shall become
the holder of record therefor.

6. Compliance with Law and Regulations. This Agreement, the award hereunder and
any obligation of the Company hereunder shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any government or regulatory agency as may be required. The Company shall be
under no obligation to effect the registration pursuant to federal securities
laws of any interests in the Plan or any shares of Common Stock to be issued
hereunder or to effect similar compliance under any state laws. The Company
shall not be obligated to cause to be issued or delivered any certificates or
register book entries evidencing shares of Common Stock pursuant to this
Agreement unless and until the Company is advised by its counsel that the
issuance and delivery of such certificates or the registration of such book
entries is in compliance with all applicable laws, regulations of governmental
authority and the requirements of any securities exchange on which shares of
Common Stock are traded. The Committee may require, as a condition of the
issuance and delivery of certificates or the registration of book entries
evidencing shares of Common Stock pursuant to the terms hereof, that the
recipient of such shares make such agreements and representations, and that such
certificates and book entries bear or be subject to such legends, as the
Committee, in its sole discretion, deems necessary or desirable. Except to the
extent preempted by any applicable federal law, this Agreement shall be
construed and administered in accordance with the laws of the State of New York
without reference to its principles of conflicts of law.

7. Grantee Bound by Plan. The Grantee acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof, which are
incorporated herein by reference. To the extent that this Agreement is silent
with respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Agreement shall be deemed to be
modified accordingly.

8. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed given when delivered in person, or by United States mail, at the
following addresses: (i) if to the Employer, to: Regeneron Pharmaceuticals,
Inc., 777 Old Saw Mill River Road, Tarrytown, NY 10591, Attention: Secretary,
and (ii) if to the Grantee, to: the Grantee at Regeneron Pharmaceuticals, Inc.,
777 Old Saw Mill River Road, Tarrytown, NY 10591, or, if the Grantee has
terminated employment, to the last address for the Grantee indicated in the
records of the Employer, or such other address as the relevant party shall
specify at any time hereafter in accordance with this Section 8.

9. No Obligation to Continue Employment. This Agreement does not guarantee that
the Employer will employ the Grantee for any specified time period, nor does it
modify in any respect the Grantee’s employment or compensation.

10. Recoupment. By entering into this Agreement and accepting the award
hereunder, the Grantee agrees to be bound by the terms of the Company’s Policy
Regarding Recoupment or Reduction of Incentive Compensation for Compliance
Violations, as in effect from time to time (or any successor policy thereto)
(the “Recoupment Policy”), and further acknowledges and agrees that the
Recoupment Policy shall apply to the Option and any shares of Common Stock
issued pursuant thereto.

 

4